Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/985,553 is being allowed in view of the proper terminal disclaimers filed on June 10, 2022, and since the closest prior art references to Carlsson et al (article from Analytica Chimica Acta, vol. 415, 2000, pages 1-7) and Eyal et al (US 6,229,046) fail to teach or fairly suggest a method for extracting a target analyte from a sample into a solvent comprising selecting a solvent to use in the extraction process that will both i) extract a target analyte from a sample into the solvent based on the target analyte being more soluble in the solvent than the sample and that ii) will be compatible for ionization of the target analyte, wherein a solubility of the target analyte in a given solvent is determined from a partitioning coefficient of the target analyte in the solvent, which represents a distribution of the target analyte between the solvent and a sample containing the target analyte. The extraction method taught by Carlsson et al is limited to a UV analysis of an extracted target analyte, not an ionization analysis, and the method taught by Eyal et al is unrelated to ionization of a target analyte. Thus, neither reference to Carlsson et al nor Eyal et al teaches or fairly suggests selecting a solvent to use in an extraction process comprising the steps recited in independent claims 21 and 31 that will be compatible for ionization of the target analyte in addition to being able to dissolve the target analyte therein to a greater extent than the target analyte is dissolved in a sample. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        August 8, 2022